Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Species Election
This application contains claims directed to the following patentably distinct species (i.e. anosmia which is loss of smell vs. hyposmia which is reduced ability to detect smell). The species are independent or distinct because they possess contrasting etiology and pathophysiology.  Additionally, the claims recite a phosphodiesterase inhibitor which involves various PDE inhibitors as taught in the specification on pg. 2 and paragraph 0012 and include PDE-1, PDE-2, PDE-3, or PDE-4 inhibitors.  In addition, these species are not obvious variants of each other based on the current record.  Consequently, a search for every single species would be a serious search and/or examination burden if restriction were not required.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 18-42 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Species election:
-Specifically, applicant is required to elect a particular condition or disease to be treated in the instant method.  Alternatively, applicant may elect a particular condition or disease listed in claims 18, 26, 34, or 42 out of anosmia or hyposmia.
-Additionally, Applicant is required to elect a particular PDE inhibitor to be utilized in the instant method.  Alternatively, applicant may elect a particular PDE inhibitor listed in claims 19 or 27 or in the specification in paragraph 0012.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, even though this requirement is traversed. Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the election/restriction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-Th 5:30a-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/24/2021